Citation Nr: 1718929	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  12-26 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial compensable rating for service-connected bilateral pes planus.

3.  Entitlement to a rating in excess of 20 percent for service-connected degenerative disc disease, L5-S1, with sciatica and sacroiliac joint dysfunction (back disability).

4.  Entitlement to a rating in excess of 10 percent for service-connected left ankle sprain.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected left knee sprain.

6.  Entitlement to a rating in excess of 10 percent for service-connected right knee medial collateral ligament sprain.

7.  Entitlement to a rating in excess of 10 percent for service-connected left leg radiculopathy.

8.  Entitlement to a rating in excess of 10 percent for service-connected gastritis.

9.  Entitlement to a rating in excess of 10 percent for service-connected scar, status post-operative left inguinal hernia.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).         


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from January 1997 to August 2003 and from March 2005 to April 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2012 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was previously before the Board in November 2015, at which time the claims were remanded for additional development.  The claims have now been returned to the Board for further appellate action.  

In March 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.  

The issues of entitlement to higher ratings for bilateral pes planus, back disability, left ankle sprain, left knee sprain, right knee medial collateral ligament sprain, left leg radiculopathy, gastritis, and entitlement to TDIU, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss disability for VA purposes.

2.  The evidence shows that the Veteran's scar, status post-operative left inguinal hernia, is linear and is not unstable or painful.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for a rating in excess of 10 percent for a scar, status post-operative left inguinal hernia, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Hearing Loss

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, the Veteran reports that he was exposed to loud noise from small and large arms fire, explosive devices, and riding in tanks.  

Review of the Veteran's military personnel records reflects an occupational specialty of infantryman.  In addition, the Veteran received the expert marksmanship qualification badge with rifle bar, the sharpshooter marksmanship qualification badge with grenade bar, the M16 rifle expert qualification badge, and the hand grenade sharpshooter qualification badge.  The Board thus concedes that the Veteran sustained acoustic trauma while in active service. 

The Veteran's service medical records are silent for complaints of or treatment for hearing loss during active service.  Further, there are no audiometric findings consistent with a diagnosis of bilateral hearing loss disability for VA purposes at any time during active service.

The Veteran was provided a VA hearing loss examination in August 2012.  He reported hearing loss that required turning up the volume on the radio and television and sometimes asking people to speak up or repeat themselves.  The Veteran's audiogram results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
10
15
10
15
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear using the Maryland CNC word list.  The examiner concluded that the Veteran had normal hearing in his right ear and sensorineural hearing loss in the left ear.  In addition, the examiner noted a threshold shift in the Veteran's left ear during service.  However, the examiner explained that the Veteran's left ear did not exhibit hearing loss as defined by VA, and thus concluded that hearing loss was less likely than not incurred in or caused by service.    

At the outset, the Board finds that the August 2012 VA audiology evaluation and opinion is adequate because the examiner reviewed the claim file, discussed relevant evidence, considered the Veteran's contentions, performed appropriate diagnostic testing, and provided thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, there is no medical evidence of record which indicates that the Veteran has bilateral hearing loss disability for VA purposes.  To the extent that the VA examiner diagnosed the Veteran with sensorineural hearing loss in his left ear, the examiner also noted that such hearing loss does not meet the criteria for hearing loss as defined by VA for the purpose of disability compensation.  Specifically, the audiogram results of record in this case do not show an auditory threshold of 40 decibels or greater for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz; thresholds of 26 decibels or greater in at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; or speech recognition scores less than 94 percent.  As such, the Veteran does not meet the VA requirements for hearing loss.  See 38 C.F.R. § 3.385.  

Further, while the Veteran is competent to report symptoms of hearing loss, he is not competent to diagnose himself with hearing loss for VA purposes or to link his hearing difficulties to acoustic trauma sustained during active service.  A diagnosis and an opinion of that nature require medical expertise, clinical testing, and knowledge outside the realm of common knowledge of a layperson.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not been shown to have such training or expertise; therefore, he is not competent to provide a diagnosis or an etiology opinion in this case.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There are specific requirements as to what is considered hearing loss for VA compensation purposes and review of the medical evidence in this case fails to show that the Veteran has bilateral hearing loss disability for VA compensation purposes.  As the Veteran has not been diagnosed with bilateral hearing loss disability for VA purposes, entitlement to service connection on either a presumptive or direct basis is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating for Scar

In a June 2009 rating decision, the Veteran was granted service connection for status post-operative left inguinal hernia scar and assigned a 10 percent rating under Diagnostic Code 7804 for scars that are unstable or painful.  

The Veteran was provided a VA scars examination in December 2012 in connection with his claim for an increased rating.  The VA examiner noted the presence of one linear scar on the left inguinal region of the anterior trunk.  The scar was neither painful nor unstable and it measured 8 centimeters by 1 centimeter (8 cm2).  The examiner found no limitation of function or impact on the Veteran's ability to work due to the scar.  The examiner noted that the Veteran's scar condition was active, but no other findings were made with respect to the scar.  

The Veteran was provided a VA hearing in November 2015.  He testified that the scar was sometimes itchy and red.  However, he stated that it was not painful.   

After reviewing the evidence of record, the Board finds that an increased rating for the Veteran's left inguinal hernia scar is not warranted.  

At the outset, Diagnostic Code 7800 is not for application, as it pertains to scars or disfigurement of the head, face, or neck, and the Veteran's scar is located on his anterior trunk.  In addition, Diagnostic Codes 7801 and 7802 are not for application, as they contemplate nonlinear scars not of the head, face, or neck, and the Veteran's scar was found to be linear.  

Moreover, there is no evidence that the Veteran has three or more scars that are unstable or painful, as required to warrant a rating in excess of 10 percent under Diagnostic Code 7804.  Rather, the Veteran was found to have only one scar that is neither unstable nor painful.  Finally, the Veteran has not reported any disabling effects not considered under Diagnostic Codes 7800-7804, as required to warrant a rating under Diagnostic Code 7805, nor did the VA examiner identify any disabling effects.  

In conclusion, the evidence does not show that the Veteran's linear left inguinal hernia scar is unstable or painful.  Additionally, the Veteran has not identified any disabling effects of this scar, and there is no indication in the record that the scar causes functional impairment of any sort.  For these reasons, the Board finds that the preponderance of the evidence is against the claim, and entitlement to a rating in excess of 10 percent is not warranted under Diagnostic Codes 7800-7805.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.118 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to a rating in excess of 10 percent for a scar, status post-operative left inguinal hernia, is denied.



REMAND

The Board finds that additional development is required before the claims for higher ratings for the Veteran's bilateral pes planus, back disability, left ankle sprain, left knee sprain, right knee medial collateral ligament sprain, left leg radiculopathy, and gastritis are decided. 

With regard to the Veteran's back, left ankle, and knee disabilities, the Veteran was provided VA examinations in December 2011 and December 2012.  VA examinations for musculoskeletal disability must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  The Board has reviewed the VA examination reports of record and concludes that the findings do not meet the requirements of 38 C.F.R. § 4.59 pursuant to Correia.  Specifically, they do not reflect joint testing for pain on active and passive motion or in weight-bearing and nonweight-bearing for any of the joints at issue.  Therefore, the Board finds that further examinations are necessary for the Veteran's back, left ankle, and knee disabilities.

With regard to the claims of entitlement to increased ratings for bilateral pes planus, left leg radiculopathy, and gastritis, the Veteran testified at his March 2017 Board hearing that these disabilities have increased in severity since his last VA examination in December 2012.  Therefore, the Board finds that new VA examinations are warranted to determine the current level of severity of all impairment resulting from the Veteran's bilateral pes planus, left leg radiculopathy, and gastritis disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

The TDIU issue is intertwined with the above remanded ratings claims and therefore must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, current treatment records should be identified and obtained prior to a final decision in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.   

2.  Then, schedule the Veteran for a VA examination(s) by an examiner(s) with sufficient expertise to determine the current nature and severity of the Veteran's service-connected back, left ankle, left knee, and right knee disabilities.  The claim file must be made available to, and reviewed by the examiner(s).  All indicated tests and studies must be performed.  
The examiner(s) should provide all information required for rating purposes, to specifically include range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner(s) is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner(s) should clearly explain why that is so.  The examiner(s) must report whether there is a lack of normal endurance or functional loss due to pain and pain on use, including that experienced during flare ups; whether there is weakened movement, excess fatigability, or incoordination; and the effects of the service-connected disability on the Veteran's ordinary activity, including his ability to work.  The examiner(s) should also report whether there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.

The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected gastritis.  The claim file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected gastritis under the rating criteria.  The examiner should also comment on the extent of any impairment of health and the effect of gastritis on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

4.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected bilateral pes planus.  The claim file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected pes planus under the rating criteria.  The examiner should also comment on the extent of any impairment of health and the effect of bilateral pes planus on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

5.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current nature and severity of the Veteran's service-connected left leg radiculopathy.  The claim file must be made available to, and reviewed by the examiner.  All indicated tests and studies must be performed.  

The examiner should report all signs and symptoms necessary for evaluating the Veteran's service-connected left leg radiculopathy under the rating criteria.  The examiner should also comment on the extent of any impairment of health and the effect of left leg radiculopathy on the Veteran's occupational and daily activity functioning.  All findings should be reported in detail.

6.  Confirm that the VA examination reports comport with this Remand and undertake any other development found to be warranted.

7.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


